Citation Nr: 1528924	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  10-39 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for a lumbar spine disability.

2.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy.

3.  Entitlement to special monthly compensation based on the need for regular aid and attendance.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Senior Counsel


INTRODUCTION

The Veteran had active service from June 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for a lumbar spine disability and assigned a 10 percent rating from July 9, 2004, and a 20 percent rating from July 27, 2006.  The decision also granted service connection for radiculopathy of the left lower extremity and assigned a 10 percent rating from November 25, 2008.  The Veteran appealed the ratings assigned.

In a January 2014 decision, the Board granted a 20 percent rating for the lumbar spine disability prior to July 27, 2006, but otherwise denied a rating in excess of 20 percent.  The Board also denied a rating in excess of 10 percent for radiculopathy of the left lower extremity and remanded an implied claim for TDIU for procedural considerations.  The Veteran filed a timely appeal of that decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Partial Remand, that part of the decision that denied a rating in excess of 20 percent for the lumbar spine disability and a rating in excess of 10 percent for left lower extremity radiculopathy was vacated by an Order dated in April 2015 and remanded for action consistent with the terms of the Joint Motion.  The parties to the Joint Motion found that the issue of entitlement to special monthly compensation based on the need of regular aid and attendance had been reasonably raised by the evidence of record.  The Board has therefore added it as an additional issue for current appellate review.


REMAND

Turning first to the issue of entitlement to a rating in excess of 20 percent for of a lumbar spine disability, the parties to the Joint Motion concluded that VA examiners who conducted examinations during the pendency of the claim did not adequately address the extent of additional functional loss or range of motion loss during flare-ups, or adequately explain why such an opinion could not be rendered without resort to speculation.  In addition, with respect to the claim for a rating in excess of 10 percent for left lower extremity radiculopathy, the Joint Motion observed that the Board had not adequately addressed medical findings of muscle atrophy of the left calf compared with the right, with respect to which there was conflicting evidence as to the etiology of the atrophy, and evidence of abnormal gait and use of a cane.  

Finally, the Joint Motion noted that there was evidence that the Veteran's service-connected disabilities contributed to his difficulty managing with some of the activities of daily living, and that the issue of whether entitlement to special monthly compensation based on the need for regular aid and attendance had been raised but not considered by the Board.

Consequently, since the medical evidence of record is currently not sufficient to adequately respond to the issues raised by the Joint Motion, the Board finds that it has no alternative but to remand the increased rating claims and the implied claim for special monthly compensation for further evidentiary development.  As the remaining claim for TDIU may be impacted by this development, any decision with respect to this claim will be deferred pending completion of the requested action.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA orthopedic and neurologic examinations to ascertain the severity of service-connected back and left lower extremity disabilities.  The examiner must review the claims file and must note that review in the report.  The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record.  In particular, the examiner should offer an opinion with respect to the extent of any additional functional loss or range of motion loss during flare-ups, or adequately and thoroughly explain why such an opinion cannot be provided and why such an opinion cannot be provided.  In addition, the examiner should address any muscle atrophy of the left calf compared with the right, and the Veteran's abnormal gait and use of a cane, are related to his service-connected disabilities, and if so, the extent and severity of this conditions.  The examiner should state whether any atrophy of the left calf is due to the service-connected neurologic disability, or to some other etiology.  The examiner should specifically reconcile the November 2008 VA examination that related left calf atrophy to lumbar disc disease and the May 2010 VA examination that related left calf atrophy to a left leg fracture in 2005.  The examiner should state the reason why any left calf atrophy is attributed to either causation.  The examiner should also comment on whether the service-connected disabilities make the Veteran unable to secure or follow substantially gainful employment.  If the Veteran is felt capable of work despite the service-connected disabilities (depressive disorder, lumbar spine disability, left lower extremity radiculopathy, and tinnitus), the examiner should state what type of work and what accommodations would be needed due to the service-connected disabilities.

2.  Then, schedule the Veteran for an examination to evaluate his mobility and home care needs.  Provide the examiner with the list of service-connected and nonservice-connected disabilities and request that the examiner note whether mobility deficits, home medical care, or the need for assistance in the daily activities are related to the service-connected disabilities or to other conditions.  The examiner should also state whether or not as the result of service-connected disability the Veteran is unable to dress and undress himself; is unable to keep himself ordinarily clean and presentable; has the frequent need of adjustment of any special prosthetic or orthopedic device which cannot be done without aid; is unable to feed himself; is unable to attend to the wants of nature; or has any incapacity which requires care or assistance on a regular basis to protect the veteran from hazards or dangers involved with his daily environment.  The examiner should further state whether or not the claimant is bedridden due to service-connected disability.  

3.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow an opportunity for response.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

